internal_revenue_service number release date index number ------------------- ------------------------- ------------------------------ ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-147065-07 date date re -------------------------------------------------- legend husband -------------------------------------- spouse -------------------------------------------- accountant ----------------------------------- trust ----------------- trust ------------------ date -------------------------- date -------------------------- year ------- year ------- dear -------------------------- this is in response to a letter dated date from your authorized representative requesting rulings for extensions of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make elections under sec_2632 of the internal_revenue_code to elect out of the generation-skipping_transfer gst tax exemption automatic allocation rules the facts submitted and representations made are as follows on date husband created trust and wife created trust date is in year husband and wife filed separate form sec_709 united_states gift and generation-skipping_transfer_tax return for year and reported the gifts to trust and trust the estate_tax_inclusion_period etip for the transfers to trust and trust ended on date date is after date and in year it is represented plr-147065-07 that husband and wife met with accountant and both husband and wife decided not to allocate any of their respective gst_exemption to the transfers to trust and trust but instead to make elections under sec_2632 to have sec_2632 not apply accountant however failed to advise taxpayers that form sec_709 for year must be filed in order to elect out under sec_2632 husband and wife request extensions of time under sec_301_9100-1 and sec_301_9100-3 within which to make elections under sec_2632 to have sec_2632 not apply with respect to trust or trust sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect for decedents dying after date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust as defined in sec_2632 under sec_2632 c a i i and ii an individual may elect to have the automatic allocation rule contained in sec_2632 not plr-147065-07 apply to an indirect_skip or to any or all transfers made by such individual to a particular trust sec_2632 provides that an election under sec_2632 may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_2632 provides that an indirect_skip to which sec_2642 applies shall be deemed to have been made only at the close of the etip the fair_market_value of such transfer shall be the fair_market_value of the trust property at the close of the etip sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that in the case of a transfer subject_to sec_2642 the election is to be made by attaching a statement the election out statement to a form_709 filed on or before the due_date for timely filing of the form_709 for the calendar_year in which the etip closes the form_709 with the attached statement must be filed whether or not any transfer was made in the calendar_year for which the form_709 was filed and whether or not a form_709 otherwise would be required to be filed for that year the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers prior year transfers that are subject_to sec_2642 the etip and to which the election out is to apply must be specifically described or otherwise identified in the election out statement sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_20_cb_189 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except plr-147065-07 in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts and representations made we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been met therefore husband is granted an extension of time of days from the date of this letter to make an election under sec_2632 that the automatic allocation rules not apply to husband’s transfer to trust further wife is granted an extension of time of days from the date of this letter to make an election under sec_2632 that the automatic allocation rules not apply to wife’s transfer to trust the elections should be made in the manner described in sec_26 b ii b on form sec_709 united_states gift and generation-skipping_transfer_tax return filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-147065-07 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely william p o'shea associate chief_counsel passthroughs special industries enclosure copy of this letter for sec_6110 cc
